DETAILED ACTION
Remarks
Applicant files a communication dated 18 November 2020 in response to the 20 August 2020 non-final Office action (the “Previous Action”).
With the communication, Applicant amends claims 1, 3, 12 and 17.
Claims remain 1-20 are pending. Claims 1, 12 and 17 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) were necessitated by Applicant’s amendments. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and/or line numbers in the references herein for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual other passages and figures may apply as well.  Applicant, when preparing its response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection, necessitated by Applicant’s amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
the “generating, by the proxy code generator, a first code…” in claim 1;
the “generating, by the proxy code generator, a second code…” in claim 1; and
the “generating, by the proxy code generator, a third code...” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The § 112 rejection set forth in the Previous Rejection is withdrawn in view of Applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the “generating, by a proxy code generator, a first code implementing a client proxy…” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. Note that for computer-implemented means-plus-how this code is generated. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Further as to claim 1, the “generating, by the proxy code generator, a second code implementing a server dispatcher…” limitation also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Again, however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. Paragraph par. [0033] refers to generating server dispatcher code but provides no algorithm explaining how this code is generated. 
Further still as to claim 1, the “generating, by the proxy code generator, a third code implementing the server stub…” limitation also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Again, however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. Paragraph par. [0034] refers to generating server stub code but provides no algorithm explaining how this code is generated. 
As to claims 2-11, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
Applicant may:
(a)        Amend the claim(s) so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the claim is indefinite for failure to disclose corresponding structure for the reasons set forth above. Such claims also lack written description under 35 U.S.C. § 112(a). M.P.E.P. § 2163.03(VI). 
As to claims 2-11, the claims are dependent on claim 1 and there include the same limitations lacking written description. Accordingly, they are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shadrin, Design and Implementation of the Portmapper and RPC Primitives in the Context of the SOS (art of record – hereinafter Shadrin) in view of Acker et al. (US 5,522,079) (art made of record – hereinafter Acker) in view of Czymontek (US 8,667,456) (art of record – hereinafter Czymontek) in view of “hxx2salome: a SALOME component generator” (art of record – hereinafter hxx2salome) 

Note: hxx2salome is a webpage and therefore has no page numbers. Page number cited herein refer to the copy in the file record.

As to claim 1, Shadrin discloses a method, comprising: 
a definition of an application programming interface (API) exposed by a target executable code running on a server, (e.g., Shadrin, p. 12 Sec. 3.2.2 par. 1 discloses an RPC interface definition specifies those characteristics of procedures provided by a server that are visible to the server’s clients; p. 13 Sec. 3.3.1 last par. discloses an interface compiler processes interface definitions written in the interface definition language)
generating, by the proxy code generator, a first code implementing a client proxy for translating an incoming API call to a remote procedure invocation request; (e.g., Shadrin, p. 14 par. 1 discloses the interface compiler [proxy code generator] performs the following tasks: Generate a client stub procedure [client proxy]; p. 13 Sec. 3.3.1 par. 3 discloses a client stub procedure to stand in for each remote procedure that called by the client program. The purpose of the client stub procedure is to convert a local procedures call to a remote procedure call to the server)
 generating, by a proxy code generator, a second code implementing a server dispatcher for receiving the remote procedure invocation request, decoding a procedure identifier encoded by the remote procedure invocation request, (e.g., Shadrin, p. 14 par. 1 discloses the interface compiler [proxy code generator]  performs the following tasks: Building the server program: the dispatcher will be compiled; p. 13 Sec. 3.3.1 pars 3 and 4 disclose that the client stub procedure is to pack the arguments and to pass them with the procedures identifier into a message and send the message to the server. The dispatcher uses the procedure identifier  and forwarding the remote procedure invocation request to a server stub identified by the procedure identifier; (e.g., Shadrin, p. 13 Sec. 3.3.1 par. 4 discloses the dispatcher uses the procedures identifier in the request message to select one of the server stub procedures and pass on the arguments. The task of a sever stub is to unpack the arguments [i.e., the arguments have been passed on to the server stub]) and 
generating, by the proxy code generator, a third code implementing the server stub for translating the remote procedure invocation request into a call to the API exposed by the target executable code (e.g., Shadrin, p. 14 par. 1 discloses the interface compiler [proxy code generator] performs the following tasks: 2. Generate a server stub procedure; p. 13 Sec. 3.3.1 par. 4 discloses the task of the server stub procedures it to unpack the arguments, call the appropriate procedure [i.e., call to the API exposed by the target executable code, see above]) wherein translating the remote procedure invocation request comprises packing, into a payload of the remote procedure invocation request, a value of a parameter of the incoming API call according to a corresponding parameter type specified by the definition of the API (e.g., Shadrin, p. 12 Sec. 3.2.2 par. 2 discloses the interface definition [definition of the API] contains a list of procedures signatures – that is, their names together with the types of their input and output arguments; p. 13 Sec. 3.3.1 par. 3 discloses the purpose of the client stub procedure is to convert a local procedures call [API call] to a remote procedure call to the server. The types of the arguments [parameters] must conform to those expected by the remote procedure. This is achieved by the use of a common interface definition [definition of the API]. The client stub procedure is to pack the arguments [parameters] and to pass them with the procedures identifier into a message).

However, in an analogous art, Acker discloses:
responsive to modifying a definition of a method of an application programming interface (API) exposed by a target executable code, invoking a proxy generator (e.g., Acker, col. 5 ll. 45-60 discloses the SOM compiler [proxy generator] generates from the IDL interface specification a “template implementation file” consisting of “stub” [proxy] functions for each of the class’s methods. The class interface [API] may be extended or modified. For example, the interface to existing methods may change. The SOM compiler cannot simply generate a new implementation template. Instead, the SOM compiler generates a new implementation file and merges it with the existing file).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the proxy code generator of Shadrin by invoking it in response to modifying a method of an API exposed by a target executable code, as taught by Acker, as Acker would provide the advantage of a means of updating the proxies as needed. (See Aker, col. 5 ll. 54-60).
Further, in an analogous art, Czymontek discloses:
modifying, by an integrated development environment (IDE); (e.g., Czymontek, col. 13 ll. 1-5 discloses source code files being edited [modified] by IDE execution platform 302 [IDE or part of it]) 
metadata produced by the IDE (e.g., Czymontek, col. 13 ll. 1-12 discloses source code files being edited [created] by IDE execution platform 302 [IDE or part of it]. Source code files may include header files) and
a/the method (e.g., Czymontek, col. 1 ll. 35-37 discloses functions “(e.g., methods in object-oriented programming languages such as C++)”).
It would have been obvious to one of ordinary skill art at the time the invention was effectively filed to modify the modifying of Shadrin to include modifying by an IDE and metadata generated by the IDE, as taught by Cymontek, as Czymontek would provide the advantage of a means of a standard tool for helping a developer produce the source code such as header files. (See Czymontek, col. 1 ll. 10-15).
It would have been obvious to one of ordinary skill art at the time the invention was effectively filed to modify the procedures, of Shadrin to include methods, as taught by Czymontek, as Czmonytek would provide the advantage of a means of executing object oriented procedures. (See Czymontek, col. 1 ll. 35-37).
Further still, in an analogous art, hxx2salome discloses:
parsing, metadata for a target executable code, to generate a definition of the API, (e.g., hxx2salome, p. 1 par. 2 discloses this document presents hxx2salome, a prototype tool The tool starts from the interface of a C++ component “(a .hxx file)” parses the public API and uses the type information to generate the SALOME component “(the IDL definition and its implementation)” [the IDL definition being a definition of an API, the target executable being wherein the definition comprises, for each API call of the API, a method name, a return value type, one or more parameter names, and one or more parameter types (e.g., hxx2salome p. 7 first line and code snippet discloses lets take a look on the IDL generated module corresponding to our example: [see code and note the method names (e.g., “compute_power”), return value types (e.g., void or SALOME_MED::MESH), parameter names (e.g., nitermax) and parameter types (e.g., long or double)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Shadrin, which discloses an interface definition used to implement remote procedure calls, by incorporating parsing metadata associated a target executable to generate the definition, wherein the definition comprises method names, parameter names and parameter types for each call of the API, as taught by hxx2salome, as hxx2salome would provide the advantages of a means of creating an IDL description of an existing component, as well as a means of incorporating an existing component into an RPC architecture. (See hxx2salome, p. 1 par. 1, p. 3 SALOME component architecture, note that CORBA is an RPC architecture).

As to claim 3, Shadrin/Acker/Czymontek/hxx2salaome discloses the method of claim 1 (see rejection of claim 1 above), but Shadrin does not explicitly disclose: wherein generating the definition of the API further comprises: analyzing a source code file corresponding to the target executable code.
However, in an analogous art, hxx2salome discloses wherein: 
generating the definition of the API further comprises: analyzing a source code file corresponding to the target executable code (e.g., hxx2salome, p. 1 par. 2 discloses this 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Shadrin, which discloses an interface definition file used to implement remote procedures calls, by incorporating parsing one or more header files associated a target executable, wherein the definition comprises method names, parameter names and parameter types for each call of the API, as taught by hxx2salome, as hxx2salome would provide the advantages of a means of creating an IDL description of an existing component, as well as a means of incorporating an existing component into an RPC architecture. (See hxx2salome, p. 1 par. 1, p. 3 SALOME component architecture, note that CORBA is an RPC architecture).

As to claim 6, Shadrin/Acker/Czymontek/hxx2salaome discloses the method of claim 1 (see rejection of claim 1 above), Shadrin further discloses wherein generating the first code implementing the client proxy (e.g., Shadrin, p. 14 par. 1 discloses the interface compiler performs the following tasks: Generate a client stub procedure [client proxy]) further comprises:
 generating code for building a remote procedure invocation request corresponding to the incoming API call (e.g., Shadrin, p. 13 Sec. 3.3.1 par. 3 discloses the purpose of a client stub procedures is to convert a local procedure call [incoming API call] to a remote procedure call. The task of a client stub procedure is to pack the arguments and to pass them with the procedure identifier into a message, send that message to the server and await the reply).

As to claim 8, Shadrin/Acker/Czymontek/hxx2salaome discloses the method of claim 1 (see rejection of claim 1 above), Shadrin further discloses wherein generating the second code implementing the server dispatcher (e.g., Shadrin, p. 14 par. 1 discloses the interface compiler performs the following tasks: Building the server program: the dispatcher will be compiled) further comprises:
 generating code for decoding a procedure identifier invoked by the remote procedure invocation request and forwarding the remote procedure invocation request to a server stub identified by the identifier of the procedure (e.g., Shadrin, p. 13 Sec. 3.3.1 par. 4 discloses the dispatcher uses the procedures identifier in the request message to select one of the server stub procedures and pass on the arguments. The task of a sever stub is to unpack the arguments [i.e., the arguments have been passed on to the server stub]) 
Shadrin does not explicitly disclose the method.
However, Czymontek does, as set forth above with respect to claim 1 and it would have been obvious to modify Shadrin with Czymontek for the same reasons.

As to claim 12, it is a system claim having substantially the same limitations as claim 1. Accordingly it is rejected for substantially the same reasons. Further limitations, disclosed by Shadrin, include:
a memory; 
a processor coupled to the memory, the processor (e.g., Shadrin generally discloses software executing on computers, which inherently comprise memory coupled to a processor. ) configured to: (see rejection of claim 1 above).

As to claim 17, it is a system claim having substantially the same limitations as claim 1. Accordingly it is rejected for substantially the same reasons. Although inherent, Shadrin does not explicitly disclose a computer-readable non-transitory storage medium comprising executable instructions that, when executed by a computer system cause the computer system to perform the method.
However, in an analogous art, Acker discloses:
a computer-readable non-transitory storage medium comprising executable instructions that, when executed by a computer system cause the computer system to perform the method (e.g., Acker, col. 4 ll. 47-54).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Shadrin to include a non-transitory storage medium storing instruction causing a computer to perform the method. Shadrin suggests the combination because Shadrin discloses the use of computers and software, which need to store instruction in non-transitory storage in order to function. Non-transitory storage also provide the advantage of a means or storing instructions in a persistent manner.

Claims 2, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shadrin (Design and Implementation of the Portmapper and RPC Primitives in the Context of the SOS) in view of Acker (US 5,522,079) in view of Czymontek (US 8,667,456) in view of hxx2salome (hxx2salome: a SALOME component generator) in further view of Logean et al. (US 6,611,955) (art of record – hereinafter Logean)

As to claim 2, Shadrin/Acker/Czymontek/hxx2salome discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the first code, the second code and the third code (see rejection of claim 1 above) but does not explicitly disclose further comprising: utilizing the first code, the second code, and the third code for performing functional testing of the target executable code.  
However, in an analogous art, Logean discloses further comprising: 
utilizing the code for performing functional testing of the target executable code (e.g., Logean, abstract discloses testing the behavior of middleware based, distributed application software; col. 1 ll. 14-17 discloses testing of an implementation; Fig. 1 and associated text, col. 3 ll. 44-53 discloses an IDL compiler 13 generates stub code and header files linked to the actual implementation code).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the first, second, third and target executable code of Shadrin by utilizing the code to test the target executable, as taught by Logean, as Logean would provide the advantage of means of checking whether the software includes errors. (See Logean, abstract, col. 4 ll. 33-35).
  
	As to claim 13, it is a system claim having substantially the same limitations as claim 2. Accordingly it is rejected for the substantially the same reasons.

As to claim 18, it is a non-transitory storage medium claim having substantially the same limitations as claim 2. Accordingly it is rejected for the substantially the same reasons.

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shadrin (Design and Implementation of the Portmapper and RPC Primitives in the Context of the SOS) in view of Acker (US 5,522,079) in view of Czymontek (US 8,667,456) in view of hxx2salome (hxx2salome: a SALOME component generator) in further view of Choi et al. (US 2008/0196004) (art of record – hereinafter Choi).

As to claim 4, Shadrin/Acker/Czymontek/hxx2salome discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose further comprising: generating the definition of the API by analyzing metadata derived from a source code file corresponding to the target executable code (note however, that the header files of hxx2salome being source files these features are implicit in the parsing/generation of hxx2salome).
However, in an analogous art, Choi discloses: 
generating the definition of the API by analyzing metadata derived from a source code file corresponding to the target executable code (e.g., Choi, par. [0032] discloses an interface [API] definition language “(IDL)”; par. [0043] discloses module 111 analyzes the source code [corresponding to a target executable because source code compiles to an executable in order to execute] and extracts symbols [metadata]. The language generation module 112 generates the IDL from the extracted symbols [metadata]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Shadrin/hxx2salome/Ainsworth, which discloses a definition of an API exposed by a target executable, to include generating the API definition by analyzing metadata derived from source code of the target executable, as taught Choi, as Choi would 

	As to claim 14, it is a system claim having substantially the same limitations as claim 4. Accordingly it is rejected for the substantially the same reasons.

As to claim 19, it is a non-transitory storage medium claim having substantially the same limitations as claim 4. Accordingly it is rejected for the substantially the same reasons.

Claims 5, 7, 9, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shadrin (Design and Implementation of the Portmapper and RPC Primitives in the Context of the SOS) in view of Acker (US 5,522,079) in view of Czymontek (US 8,667,456) in view of hxx2salome (hxx2salome: a SALOME component generator) in further view of Ainsworth et al. (US 6,728,788) (art of record – hereinafter Ainsworth).

As to claim 5, Shadrin/Acker/Czymontek/hxx2salaome discloses the method of claim 1 (see rejection of claim 1 above), (see rejection of claim 1 above) but does not explicitly disclose wherein generating the first code implementing the client proxy further comprises: generating code for marshalling of a parameter of the incoming API call.  
However, in an analogous art, Ainsworth discloses wherein generating the first code implementing the client proxy further comprises: 
generating code for marshalling of a parameter of the incoming API call (e.g., Ainsworth, col. 5 ll. 35-42 discloses the client accesses the server services by making RPCs on 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the generation of code for implementing the client proxy and incoming API call of Shadrin to include generating code for marshalling a parameter of the incoming API call, as taught by Ainsworth, as Ainsworth would provide the advantage of a means of assembling the parameters in the proper format. (See Ainsworth, col. 5 ll. 57-60).

As to claim 7, Shadrin/Acker/Czymontek/hxx2salaome discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein generating the first code implementing the client proxy further comprises: generating code for un-marshalling of a remote procedure invocation response corresponding to the remote procedure invocation request.
However, in an analogous art, Ainsworth discloses wherein generating the first code implementing the client proxy  (e.g., Ainsworth, col. 5 ll. 35-42 discloses the client accesses the server services by making RPCs on the operations defined in the RPC interface exported by the server. An IDS compiler generates client stub [client proxy] routines and server stub routines for the remote procedure call operations) further comprises:
 generating code for un-marshalling of a remote procedure invocation response corresponding to the remote procedure invocation request (e.g., Ainsworth, (e.g., Ainsworth, col. 5 ll. 35-42 discloses the client accesses the server services by making RPCs on the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the generation of code for implementing the client proxy and incoming API call of Shadrin to include generating code for un-marshalling a remote procedure invocation response corresponding to the remote procedure invocation request, as taught by Ainsworth, as Ainsworth would provide the advantage of a means of converting a marshaled response back to its original format. (See Ainsworth, col. 6 ll. 7-15).

As to claim 9, Shadrin/Acker/Czymontek/hxx2salaome discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein generating the third code implementing the server stub further comprises: generating code for un-marshalling the 
However, in an analogous art, Ainsworth discloses wherein generating the third code implementing the server stub further comprises: 
generating code for un-marshalling the parameter encoded by the remote procedure invocation request and invoking the API exposed by the target executable code (e.g., Ainsworth, col. 5 ll. 35-42 discloses the client accesses the server services by making RPCs on the operations defined in the RPC interface exported by the server. An IDS compiler generates client stub routines and server stub routines for the remote procedure call operations; col. 5 l. 66 – col. 6 l. 3 discloses RPC runtime procedure 328 passes the request on to server stub which unmarshals the parameters and passes the request to server 304. Server 304 now carries out the requested action [i.e. invoking the API exposed by the target executable code]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the generation of code for implementing the client proxy and incoming API call of Shadrin to include generating code for un-marshalling a remote procedure invocation response corresponding to the remote procedure invocation request, as taught by Ainsworth, as Ainsworth would provide the advantage of a means of converting a marshaled response back to its original format. (See Ainsworth, col. 6 ll. 7-15).

	As to claim 15, it is a system claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 16, it is a system claim having substantially the same limitations as claim 9. Accordingly it is rejected for the substantially the same reasons.

	As to claim 20, it is a non-transitory storage medium claim having substantially the same limitations as claim 9. Accordingly it is rejected for the substantially the same reasons.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shadrin (Design and Implementation of the Portmapper and RPC Primitives in the Context of the SOS) in view of Acker (US 5,522,079) in view of Czymontek (US 8,667,456) in view of hxx2salome (hxx2salome: a SALOME component generator) in further view of Kougiouris et al. (US 5,881,286) (art of record – hereinafter Kougiouris) and Denio (US 5,404,519) (art of record – hereinafter Denio).

As to claim 10, Shadrin/Acker/Czymontek/hxx2salome discloses the method of claim 1 (see rejection of claim 1 above), and further discloses generating the third code implementing the server stub and the incoming API call (see rejection of claim 1 above) but does not explicitly disclose wherein generating the third code implementing the server stub further comprises: generating code for allocating a memory buffer for storing a value of a parameter of the incoming API call, wherein the parameter is identified by a pointer.  
However, in an analogous art, Kougiouris discloses wherein generating the code further comprises: 
generating code for allocating a memory buffer for storing a value of a parameter of the incoming call (e.g., Kouglouris, col. 5 ll. 5-10 discloses a call to an external process; col. 5 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the generated server stub code and incoming API call taught by Shadrin, to include code for allocating a memory buffer for storing a parameter of the incoming call, as taught by Kouglouris, as Kouglouris would provide the advantage of a means of storing information returned by the call and a means of communicating the returned information to other processes. (See Kouglouris, col. 5 ll. 35-40, col. 1 ll. 18-30).
Further, in an analogous art, Denio discloses:
wherein the parameter is identified by a pointer (e.g., Denio, abstract discloses functions that may be called; claim 7 discloses a function return in the form of a pointer to data and uploading a return value include uploading data corresponding to each return pointer to data into said communications buffer [note that code implementing these features must have been generated]; See also col. 6 ll. 45-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the generated server stub code and incoming API call taught by Shadrin/Kouglouris, to include a parameter of an incoming call identified by a pointer, as taught by Denio, as Denio would provide the advantage of a means of returning information in the form of an array or structure. (See col. 6 ll. 45-65). 

As to claim 11, Shadrin/Acker/Czymontek/hxx2salome/Kougiouris/Denio discloses the method of claim 10 (see rejection of claim 10 above), Shadrin further discloses generating the third code implementing the server stub and the API exposed by the target executable code (see rejection of claim 1 above) but does not explicitly disclose wherein generating the third code implementing the server stub further comprises: generating code for copying the value of the parameter from the memory buffer into a remote procedure invocation response and de-allocating the memory buffer responsive to receiving a return from the API exposed by the target executable code.  
	However, in an analogous art, Kougiouris discloses wherein generating the code comprises: 
generating code for copying the value of the parameter from the memory buffer into a remote procedure invocation response and de-allocating the memory buffer responsive to receiving a return (e.g., Kouglouris, col. 5 ll. 35-55 discloses upon completion of the server process [receiving a return], the server buffer is allocated and the arguments for return to the client procedure may then be marshaled. Then, the return arguments are marshaled into server/kernel buffer 321 [also receiving a return]. Upon detection if the return by the kernel 300, the temporary buffer is again allocated within the kernel, return arguments are copied in [copying the value from the memory buffer into a remote procedure invocation response] and the server buffer 321 is then deallocated [code for implementing the above must have been generated]. At this point, the kernel copies the arguments back into client/kernel buffer 311). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the generated server stub code and API exposed by a target executable code taught by Shadrin, to include code for copying a parameter of the call from a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196